The opinion of the court was delivered by
Steele, J.
I. Section 70, chapter 1 of the General Statutes, provides as follows: “If any person shall on the same day vote in more towns than one for the same officers, he shall forfeit a sum not exceeding one hundred dollars.” -The respondent, on the same day, voted in two towns for representative to the general assembly. On his behalf, it is urged that he did not vote in both towns for the same officer, because one was to represent Barre and the other Plainfield, and that consequently he did not subject himself to punishment under section 70. This point might, perhaps, prevail if section 70 stood alone, but that section is to be *402construed with section 2 of the same chapter. Section 2, after declaring where every citizen may vote for “ representative to the general assembly,” and where for other officers, provides, in addition, that if any citizen “ shall vote, at any election, for any of said officers in more than one town, he shall be liable to all the penalties prescribed for such illegal voting.” The words “ any of said officers ” include the officer before named as “ representative to the general assembly,” and in the sense of this statute the respondent, in voting for representative in two towns, was guilty of voting for the same officer in two towns, although one was to be a representative u from” Barre, and the other “from ” Plainfield.
II. The second ground of defense is that the respondent, when he voted in Plainfield, believed himself a voter there, and after-wards, finding he was mistaken, voted in Barre, where he really belonged, and that he did not wilfully cast any illegal vote at all. This ground is not tenable, because the offense consists in voting-in more than one town, and not in any corrupt design. After having voted in Plainfield, he was disrobed of all right to vote for the same officer elsewhere, even though his vote in Plainfield was illegal, and not entitled to be counted. • His second vote was illegal, whether the first was or not, and whether his action be attributable to corruption or only to ignorance. The policy of the statute is to guard against illegal voting, by throwing upon the voter the necessity of determining for himself, to some extent, where he belongs, and if in doubt compelling him to confine his vote to one place. He, of his own free will, voted in more than one town for the same officer, and this is precisely the act against which the statute has pronounced a penalty. The result is the respondent takes nothing by his exceptions.